COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                 NO. 2-05-456-CR


ALFREDO LEYVA PECINA                                                     APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE

                                      ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                      ------------

                           OPINION ON REMAND

                                      ------------

      Appellant Alfredo Leyva Pecina was found guilty by a jury of murder and

sentenced to life in prison. Upon reconsideration on remand from the Texas Court

of Criminal Appeals, we reverse and remand.

                            I. Procedural Background

      Following his jury trial, Pecina appealed his conviction to this court and raised

four issues, including complaints that the trial court erred by denying his motion to

suppress statements he made to police in violation of his right to counsel under the

Fifth and Sixth (and Fourteenth) Amendments. This court affirmed the trial court’s
judgment, and as relevant here, held that Pecina—after being warned of his Miranda

rights 1 by a magistrate the police brought with them to question him in the

hospital—either did not clearly invoke his right to counsel under the Fifth

Amendment, or, alternatively, waived his right to counsel by reinitiating contact with

the police.2 W e further held that, although Pecina’s Sixth Amendment right to

counsel attached when he was warned by the magistrate and requested counsel,

Pecina reinitiated contact with the police and waived his right to have counsel

present during the interrogation. 3

      The court of criminal appeals reversed this court, holding that Pecina had

invoked his right to counsel and that the police reinitiated contact with Pecina;

therefore, under the rule in Michigan v. Jackson, 4 Pecina’s waiver of his Sixth

Amendment right to counsel was invalid, and his statements given to the detectives

should have been suppressed. 5




      1
           See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
      2
       Pecina v. State, No. 2-05-00456-CR, 2007 W L 1299263, at *8 (Tex.
App.—Fort W orth May 3, 2007) (not designated for publication) (“Pecina I”), rev’d,
268 S.W .3d 564 (Tex. Crim. App. 2008) (“Pecina II”).
      3
           Id.
      4
        475 U.S. 625, 635, 106 S. Ct. 1404, 1410 (1986), overruled by Montejo v.
Louisiana, 129 S. Ct. 2079, 2091 (2009).
      5
           Pecina II, 268 S.W .3d at 569.

                                             2
      Although Pecina contended in his petition for discretionary review to the court

of criminal appeals that any waiver of his right to counsel was also invalid under the

Fifth Amendment, the court of criminal appeals did not reach or address Pecina’s

Fifth Amendment argument. The court remanded the cause to this court to conduct

a harm analysis as to the violation of his Sixth Amendment right. 6

                          II. Scope of Review on Remand

      After remand, the United States Supreme Court, in Montejo v. Louisiana, 7

overruled its decision in Jackson. Subsequently, the court of criminal appeals

handed down an opinion in a case similar to this one, holding that “[a]fter Montejo,

the Sixth Amendment does not bar police-initiated interrogation of an accused who

has previously asserted his right to counsel.” 8     Because of these intervening

decisions, we will reconsider Pecina’s contentions that his statements should have

been suppressed under both the Fifth and Sixth Amendments. 9

                              III. Factual Background




      6
           Id.
      7
           129 S. Ct. at 2085–92.
      8
           Hughen v. State, 297 S.W .3d 330, 335 (Tex. Crim. App. 2009).
      9
        See Carroll v. State, 101 S.W .3d 454, 456–59 (Tex. Crim. App. 2003)
(holding that on remand a court of appeals may reconsider an issue and decide it on
grounds not expressly contemplated by the court of criminal appeals’s order);
Williams v. State, 145 S.W .3d 737, 740 (Tex. App.—Fort W orth 2004, no pet.).

                                          3
      Pecina and his wife, Michelle, lived with Michelle’s father and her sister,

Gabriela. On the evening of January 30, 2004, Gabriela came home from work and

found both Pecina and Michelle lying on the floor of their bedroom, bleeding from

stab wounds. W hen she picked up the phone to call 911, Pecina stood up and came

toward her. Gabriela ran from the apartment to borrow a phone. A neighbor called

911 and went with Gabriela back to the apartment. The neighbor saw blood all over

the apartment. He told the 911 operator that a female lying on the bedroom floor

appeared dead; a male who was also lying on the floor was still alive but appeared

to be bleeding.

      W hen paramedics and police arrived, they found an “extremely bloody” scene.

Blood was on the walls and most of the furniture. Pools of blood were on the floor.

A large amount of blood was around both victims. The female was cool to the touch

with no pulse and multiple injuries to her upper torso and neck. Having determined

that they could not resuscitate Michelle, the paramedics concentrated their attention

on Pecina, who also had stab wounds, at least one of which appeared serious.

Pecina moaned but was not able to talk. They placed Pecina on an IV for fluids and

established an airway by intubating him. Pecina was then transported to Dallas

Methodist Hospital.

      Michelle was pronounced dead at the scene; it was later determined that she

had been stabbed fifty-five times.       A serrated kitchen knife, with a blade

approximately seven inches in length, lay on the floor by the bathroom sink counter.


                                         4
Officer Harris of the Arlington Police Department responded to the dispatch call and

arrived at the scene within two minutes.       She saw the knife on the floor and

“secured” it until the crime scene investigators arrived.

      Police found no evidence of forced entry or tampering with doors or windows.

A crime scene investigator took blood samples from around the room and found a

palm print on the bathroom mirror as well as latent prints near the front door handle.

Another investigator went to the hospital the next day to document Pecina’s stab

wounds and to obtain fingerprints. He examined Pecina, who was still unconscious

at that time. The investigator found no defensive wounds and found a number of

small wounds that, in his opinion, appeared self-inflicted with many “hesitation”

marks around the larger wounds.        B ecause the police b elieved P ecina had

murdered his wife and had attempted to kill himself, detectives prepared a warrant

for his arrest. On the afternoon of February 5, 2004, Detective Nutt, the Arlington

police officer in charge of the investigation, took a Spanish-speaking magistrate,

Arlington Municipal Judge Maddock, and Detective Frias, who was also fluent in

Spanish, with him to the hospital. According to the detectives, the purpose of taking

the magistrate with them was to have Pecina arraigned before they interviewed him.

Pecina was in a room, being guarded by a Dallas County deputy sheriff.         T h e

detectives entered Pecina’s hospital room with the magistrate and introduced

themselves to Pecina and the Dallas County deputy. The magistrate went to the left

side of Pecina’s hospital bed with the deputy on the right side. She pointed to the


                                          5
officers and said, “They are here. They would like to speak to you.” She testified that

Pecina “nodded his head or said ‘yes.’ I can’t remember, but there was an

acknowledgment.” She advised Pecina that he had been charged with murder. She

then read Pecina his Miranda rights in Spanish, including the right to hire a lawyer

or to have a lawyer appointed to represent him if he could not afford one, the right

to have the lawyer present prior to and during any interview and questioning by

peace officers, the right to remain silent, and the right to stop any interviewing or

questioning at any time. Judge Maddock testified at the suppression hearing that

following her reading of those warnings, she asked Pecina if he wanted a court-

appointed lawyer, and he “said he did.” 10

      The magistrate also explained to Pecina that, in the event he wanted an

attorney appointed for him, he would be asked to complete a written form about his

financial resources and provided with forms and assistance, if necessary, to

complete the forms. She had Pecina sign the warnings form. The magistrate wrote

on the bottom of the waiver of counsel form that she was requesting appointment of

counsel on her own motion without requiring the forms.           W ithout waiting for

appointment of counsel, the magistrate then asked Pecina, “Do you still want to talk

to the officers?” and he said, “Yes.”




      10
         The magistrate’s verbal warnings and Pecina’s responses were either not
recorded or transcribed; we rely on testimony of the magistrate at the suppression
hearing prior to trial as to what was said at that preliminary hearing.

                                          6
        The detectives waited in the hall while Judge Maddock administered the

warnings; they re-entered the room when she advised them to come back in. As she

handed the documents to the detectives, Judge Maddock advised them that Pecina

had requested a lawyer, but told them that Pecina said he also wanted to talk to

them.    Detective Nutt recalled that Judge Maddock said Pecina had initially

requested a lawyer but then told her that he wanted to talk to the detectives.

        Detective Frias then read Pecina the Miranda warnings in Spanish a second

and third time—once before they started recording the interview and again after

turning on the recording device. At some point in the interview, Pecina signed a

printed waiver of counsel form. At the conclusion of their interview, Detective Frias

wrote out a statement in Spanish that Pecina signed, which included a waiver of the

right to counsel. Detective Frias wrote in Spanish in the margin of the waiver of

counsel form, “I asked for a lawyer, but I also wanted to speak with the Arlington

police.” The officers then transported Judge Maddock back to her office.

        In his taped confession to the police, Pecina said that he did not remember

much that happened that day, that he had not used drugs or alcohol, that he and his

wife had argued about her not wanting to be with him, he became angry, and they

began to fight. W hen asked if he had cut Michelle, he said, “[Y]es.” Pecina said that

no one else was present when these events occurred and that he had no memory

of cutting himself. In Pecina’s written statement, he stated that he picked up the




                                          7
knife from the kitchen and cut his wife. He did not remember how many times he cut

her.

       Upon returning to her office, Judge Maddock faxed the forms for Pecina’s

request for counsel to the office of attorney appointments in Arlington for processing,

as “we do not have at our disposal right there the court appointed attorneys to

immediately come up and speak to them.” Counsel was not appointed to represent

Pecina until the next morning, February 6, 2004.

                              IV. Motion to Suppress

       Pecina filed a motion to suppress both his oral and written statements,

claiming that the statements were not voluntarily given and were obtained in violation

of his Fourth, Fifth, Sixth, and Fourteenth Amendment rights. At the suppression

hearing, in addition to the testimony related above, the State, on redirect

examination of the magistrate, sought to confirm that Pecina indicated to her that

he wanted to talk to the officers. She responded, “He said he still—I said, I asked

them—him, ‘do you still want to talk to them?’ And he said, ‘Yes.’ He never said to

me that he wanted to talk to them.”

       The trial court denied the motion to suppress and found that Pecina was fully

informed of his rights and “indicated that although he did want a lawyer, that he

wished to also talk with detectives from Arlington, meaning that he basically was

waiving his rights at that time.” The trial court further found that Pecina also signed

various waivers of counsel and was not under the influence of drugs or alcohol when


                                          8
he gave the statements that were recorded and put in writing. Based on those

findings, the trial court concluded that the statements were taken “voluntarily” and

were admissible. The jury found Pecina guilty of murder and sentenced him to life

in prison.



                                   V. First Appeal

      On Pecina’s original appeal to this court, we addressed Pecina’s issues

regarding the right to counsel under both the Fifth and Sixth Amendments and held

that the trial court did not err by finding that Pecina had voluntarily waived his

rights.11 W e reasoned that Pecina had waived his Fifth Amendment right to counsel

“either by failing to invoke it . . . or because he reinitiated the contact by answering

‘yes’ when asked” by the magistrate if he still wanted to speak with the detectives

and by telling the detectives that he wanted to speak to them because nothing in the

record clearly showed that Pecina had indicated to Judge Maddock or the detectives

at the time of the interview that he wanted to speak to an attorney about the

questioning or to have one present during the questioning. 12

      This court also concluded that Pecina’s Sixth Amendment right to counsel had

attached when he was administered his Miranda warnings by the magistrate and




      11
            Pecina I, 2007 W L 1299263, at *7.
      12
            Id. at *8.

                                           9
requested a court-appointed attorney. 13 W e further determined that Pecina invoked

his Sixth Amendment right to counsel. But we determined that he then waived his

Sixth Amendment right to counsel when he said, “I asked for a lawyer, but also I

wanted to speak with the Arlington police.” 14 W e held that Pecina also waived his

right to counsel when he was advised of his Miranda rights multiple times by the

detectives prior to the interview, initialed the written warnings, and answered on the

recording that he understood each right as it was read to him. 15 This court affirmed

Pecina’s conviction, deferring to the trial court’s findings of fact and rejecting

Pecina’s arguments that his Fifth and Sixth Amendment rights were violated. 16

      The court of criminal appeals reversed this court’s decision, holding that

Pecina invoked his right to counsel when he was arraigned by the magistrate and

that Pecina did not initiate contact with the police by answering “Yes” to Judge

Maddock’s subsequent question as to whether he still wanted to talk to police;

rather, the police, acting through Judge Maddock, initiated the contact with Pecina. 17

The court thus held that, in violation of the Sixth Amendment and based on Jackson,

the police, themselves, effectively initiated police interrogation “after [Pecina’s]


      13
            Id.
      14
            Id.
      15
            Id.
      16
            Id.
      17
            Pecina II, 268 S.W .3d at 569–70.

                                          10
assertion, at an arraignment or similar proceeding, of his right to counsel[, and] any

waiver of [Pecina’s] right to counsel for that police-initiated interrogation [was]

invalid.” 18 The court of criminal appeals remanded the case to this court, instructing

us to conduct a harm analysis. 19

                                    VI. Discussion

      A. Pecina’s Sixth Amendment Issue on Remand

      The first question now facing this court is whether we are to conduct the harm

analysis as instructed by the court of criminal appeals or re-evaluate Pecina’s Sixth

Amendment claim under Montejo. W e have received supplemental briefing from the

State and Pecina’s counsel. The State argues that we should reconsider Pecina’s

Sixth Amendment claim on the merits and hold that, under Montejo, his rights were

not violated when he freely and voluntarily gave his statement without counsel

present, having been twice warned of his rights after invoking his right to counsel.



      Pecina counters that, unlike the defendant in Montejo, who stood silent at his

arraignment, Pecina affirmatively invoked his right to counsel before the police took

his statement. Thus, Pecina argues any waiver by him is invalid even after Montejo,

and this court should now proceed to conduct the harm analysis as instructed by the




      18
            Id. (quoting Jackson, 475 U.S. at 636, 106 S. Ct. at 1404).
      19
            Id. at 569.

                                           11
court of criminal appeals, hold that there was harm, and remand this case to the trial

court for a new trial.

                1. Jackson no longer applies.

       The Sixth Amendment to the United States Constitution provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance

of Counsel for his defence.” 20 The Sixth Amendment right to counsel is fundamental

and essential to a fair trial and, therefore, applies to the States by virtue of the

Fourteenth Amendment. 21 Once the adversarial process has been initiated, the

Sixth Amendment right to counsel thereafter guarantees an accused the right to

have counsel present at all “critical” stages of the prosecution. 22

       The warnings that the magistrate read to Pecina before his interrogation were

those required to be administered by a magistrate by article 15.17 of the Texas Code

of Criminal Procedure. 23 The arresting officer must take the person arrested before



       20
             U.S. Const. amend. VI.
       21
         Gideon v. Wainwright, 372 U.S. 335, 343–44, 83 S. Ct. 792, 795 (1963)
(holding “fundamental nature” of right to counsel makes it obligatory on the States
by the “due process” clause of the Fourteenth Amendment).
       22
             United States v. Wade, 388 U.S. 218, 227–28, 87 S. Ct. 1926, 1932–33
(1967).
       23
         Tex. Code Crim. Proc. art. 15.17 (a) (Vernon Supp. 2009) (placing duty
on arresting officer and magistrate to administer warnings there listed). Article
15.17(a) also requires the magistrate to advise the person arrested that “he is not
required to make a statement and that any statement made by him may be used
against him.” Id.

                                          12
a magistrate “without unnecessary delay” but not later than forty-eight hours after his

arrest to have those warnings given, probable cause for his arrest determined, and

bail set. 24 If the person is indigent and requests appointment of counsel, the

magistrate must appoint counsel, if empowered to do so by law, or forward the forms

for appointment of counsel to the court within twenty-four hours of the request. 25

      An Article 15.17 warnings hearing, like a formal arraignment, has been held

sufficient to mark the initiation of adversarial proceedings against an accused and

to signal attachment of the Sixth Amendment right to counsel. 26 Efforts to elicit

information from the accused after charges have been brought, including in-custody

interrogations by police, are “critical stages” of a criminal proceeding. 27 In Jackson,

the Supreme Court held that, if police initiate custodial interrogation after a

defendant has asserted his right to counsel at an arraignment or similar proceeding,




      24
        Id. (The record shows that the magistrate set bond at $1,000,000 in this
instance, but there is no indication that the magistrate made a probable cause
determination).
      25
            Id.
      26
           Rothgery v. Gillespie County, Tex., 554 U. S 191, 128 S. Ct. 2578,
2591–92 (2008) (holding right to counsel “attaches” at an article 15.17 hearing, with
the consequent obligation to appoint counsel); see Brewer v. Williams, 430 U.S. 387,
388–89, 97 S. Ct. 1232, 1239–40 (1977) (holding right to counsel attaches at the
initial appearance of an accused before a judicial officer).
      27
         Brewer, 430 U.S. at 388–89, 97 S. Ct. at 1239–40; Massiah v. United
States, 377 U.S. 201, 204–05, 84 S. Ct. 1199, 1201–02 (1964).

                                          13
any waiver of the defendant’s Sixth Amendment right to counsel for that police-

initiated interrogation is invalid. 28

       The court of criminal appeals’s holding that Pecina’s Sixth Amendment right

to counsel was violated and its instruction to us to conduct a harm analysis were

predicated squarely on Jackson; the court concluded that the police initiated

interrogation after Pecina asserted his right to counsel at his article 15.17 hearing

and, therefore, “waiver of [his] right to counsel for that police-initiated interrogation

is invalid.” 29 Montejo, however, changed the legal landscape regarding the effect of

a defendant’s waiver of the Sixth Amendment right to counsel after an arraignment

or similar proceeding. 30 In Montejo, the Court overruled Jackson, in part based upon

its reasoning that the right to counsel during custodial interrogation, whether the

interrogation occurs before or after formal adversarial proceedings are initiated, is

sufficiently protected by “three layers of prophylaxis” already provided by the

Miranda, Edwards, and Minnick Fifth Amendment line of cases. 31

                2. Miranda v. Arizona



       28
             475 U.S. at 636, 106 S. Ct. at 1411.
       29
         Pecina II, 268 S.W .3d at 568 (quoting Jackson, 475 U.S. at 636, 106 S.
Ct. at 1411).
       30
             Montejo, 129 S. Ct. at 2090.
       31
         Id. at 2081 (citing Minnick v. Mississippi, 498 U.S. 146, 153, 111 S. Ct.
486, 491 (1990); Edwards v. Arizona, 451 U.S. 477, 484, 101 S. Ct. 1880, 1884–85
(1981); Miranda, 384 U.S. at 479, 86 S. Ct. at 1630).

                                             14
      In Miranda, the Supreme Court held that the Fifth Amendment prohibition

against compelled self-incrimination—that [n]o person . . . shall be compelled in any

criminal case to be a witness against himself”—requires that a suspect subject to

“custodial interrogation” has the right to remain silent; to further ensure that right is

protected, he has the right to consult with counsel and to have counsel present

during questioning, and the police must explain these rights to the accused prior to

any questioning. 32     In the Miranda context, “custodial interrogation” means

questioning initiated by law enforcement officers after a person has been taken into

custody or otherwise deprived of his freedom in any significant way. 33 Significantly,

the Court in Miranda held that if the accused indicates he wishes to remain silent,

“the interrogation must cease.” 34     And if the accused requests counsel, “the

interrogation must cease until an attorney is present.” 35 Miranda thus declared that



      32
         Miranda, 384 U.S. at 479, 86 S. Ct. at 1630; Edwards, 451 U.S. at 482,
101 S. Ct. at 1883; see Davis v. United States, 512 U.S. 452, 457, 114 S. Ct. 2350,
2354 (1994) (reaffirming right to assistance of counsel under Miranda when accused
is subject to “custodial interrogation,” which right must be explained to him before
questioning begins); see also Malloy v. Hogan, 378 U.S. 1, 6, 84 S. Ct. 1489,
1492–93 (1964) (holding that the Fifth Amendment right against self-incrimination
applies to the States through the Fourteenth Amendment).
      33
         Miranda, 384 U.S. at 479, 86 S. Ct. at 1630; see Davis, 512 U.S. at 459,
114 S. Ct. 2350 (suspect must, at a minimum, make some statement that can
reasonably be construed to be an expression of a desire for the assistance of an
attorney”).
      34
            Miranda, 384 U.S. at 479, 86 S. Ct. at 1630.
      35
            Id. at 474, 86 S. Ct. at 1627 (emphasis added).

                                           15
the accused has a Fifth (and Fourteenth) Amendment right to have counsel present

during custodial interrogation. 36

       In Miranda, the Court further concluded that, “[i]f the interrogation continues

without the presence of an attorney and a statement is taken, a heavy burden rests

on the government to demonstrate that the defendant knowingly and intelligently

waived his privilege against self-incrimination and his right to retained or appointed

counsel.” 37

                3. Edwards v. Arizona

       In Edwards, the Court determined that traditional standards of waiver are not

sufficient to protect the Miranda rights, and that “additional safeguards” are

necessary at a subsequent interrogation if an accused has previously requested

counsel.38 Accordingly, the Court reaffirmed Miranda’s absolute statement that once

the accused exercises his right to counsel, “the interrogation must cease until an

attorney is present.” 39 Confirming that it is inconsistent with Miranda for authorities


       36
         Id. at 474, 86 S. Ct. at 1627, see Edwards, 451 U.S. at 482, 101 S. Ct. at
1883; see also Dickerson v. United States, 530 U.S. 428, 438, 120 S. Ct. 2326, 2332
(2000) (holding that the Miranda protections are “constitutionally required”).
       37
         Miranda, 384 U.S. at 475, 86 S. Ct. at 1628 (invoking “high standards” of
proof for waiver of constitutional rights enunciated in Johnson v. Zerbst, 304 U.S.
458, 58 S. Ct. 1019 (1938) that waiver must be knowing, intelligent, and voluntary).


       38
             451 U.S. at 484, 101 S. Ct. at 1884–85.
       39
        Id. at 486, 101 S. Ct. at 1885 (quoting Miranda, 384 U.S. at 474, 86 S. Ct.
at 1627).

                                           16
“at their instance,” to interrogate an accused in custody if he has clearly asserted his

right to counsel, and as a corollary to Miranda, the Court in Edwards established a

rigid, “bright-line” rule that an accused in custody who has “expressed his desire to

deal with the police through counsel is not subject to further interrogation until

counsel has been made available to him unless the accused, himself, initiates further

communications, exchanges, or conversations with the police.” 40            If the police

nevertheless subsequently initiate an encounter in the absence of counsel, the

suspect’s statements are presumed involuntary and are inadmissible in evidence

against him even if he executes a waiver and even if the waiver would be considered

voluntary under traditional standards. 41 The Edwards rule is “designed to prevent

police from badgering a defendant into waiving his previously asserted Miranda

rights.”42 Thereafter, in Minnick, the Court held that the protection of a suspect’s Fifth

Amendment right to counsel by Edwards does not end for police-initiated



      40
          Id. at 484–85, 101 S. Ct. at 1884–85; see Solem v. Stumes, 465 U.S. 638,
641, 104 S. Ct. 1338, 1340 (1984) (characterizing Edwards as establishing a bright-
line rule and reaffirming that once a suspect has invoked the right to counsel, any
subsequent interrogation must be initiated by him).
      41
         See Maryland v. Shatzer, 130 S. Ct. 1213, 1221–22 (2010) (reaffirming
Edwards’s “conclusive presumption” of invalidity of waiver of Fifth Amendment right
to counsel but holding presumption did not continue following break in custody of
more than fourteen days after return of accused to general prison population);
Edwards, 451 U.S. at 484–85, 101 S. Ct. at 1884–85 (waiver presumed involuntary
if counsel not present unless accused, himself, reinitiates communication).
      42
        Davis, 512 U.S. at 458, 114 S. Ct. at 2355 (citing Michigan v. Harvey, 494
U.S. 344, 350, 110 S. Ct. 1176, 1180 (1990)).

                                           17
interrogation merely because an accused has once consulted an attorney; the

attorney must be present at the interrogation. 43

       However, an accused may still waive his right to counsel after he has invoked

it. In Oregon v. Bradshaw, the Supreme Court clarified Edwards by establishing a

two-step procedure to determine whether a suspect has waived his previously

invoked Fifth Amendment right to counsel. 44        The first step requires proof, as

mandated by Edwards, that the suspect himself initiated further communication with

the officers after invoking his right to counsel; the second step requires proof that

after the suspect reinitiated contact, he voluntarily, knowingly, and intelligently

waived the right to counsel. 45 If this two-step waiver requirement is shown, the

Edwards rule is fully satisfied. 46

                4. Michigan v. Jackson

       In Jackson, the Court created a presumption that any waiver of the Sixth

Amendment right to counsel is likewise invalid if police initiate interrogation once a

defendant has invoked his right to counsel at an arraignment or formal preliminary

hearing initiating criminal proceedings, analogizing to the similar prophylactic rule


       43
             498 U.S. at 156, 111 S. Ct. at 492.
       44
         462 U.S. 1039, 1044–46, 103 S. Ct. 2830, 2834–35 (1983); see Cross v.
State, 144 S.W .3d 521, 526–27 (Tex. Crim. App. 2004).
       45
       Cross, 144 S.W .3d at 527 (citing and following Bradshaw, 462 U.S.
1044–46, 103 S. Ct. at 2834–35).
       46
             Id.

                                           18
established in Edwards for protection of the Fifth Amendment-based Miranda right

to have counsel present at any custodial interrogation. 47 Because doubts must be

resolved in favor of protecting constitutional rights, the Court held in Jackson, citing

Edwards, that in the Sixth Amendment context, any waiver under traditional

voluntariness standards subsequent to the invocation of counsel would, as in

Edwards, be likewise presumed insufficient to waive the right to counsel in the

context of police-initiated interrogation. 48

                5. Montejo v. Louisiana

       The right to counsel under the Fifth Amendment must be affirmatively invoked

by the accused by a clear and unequivocal request for counsel prior to or during

questioning. 49 The Sixth Amendment right attaches “automatically” at the initiation

of adversary criminal proceedings. 50 Both of the defendants in the consolidated

cases in Jackson had requested appointed counsel at preliminary hearings before

being interrogated by police. 51 In Montejo, the defendant did not request counsel but

stood mute at his preliminary hearing required by Louisiana law, at which the court




       47
             475 U.S. at 636, 106 S. Ct. at 1411.
       48
             Id. at 635–36, 106 S. Ct. at 1410–11.
       49
       Davis, 512 U.S. at 456–57, 114 S. Ct. at 2355–56; Miranda, 384 U.S. at
473–74, 86 S. Ct. at 1627.
       50
             Davis, 512 U.S. at 456–57, 114 S. Ct. at 2355–56.
       51
             Jackson, 475 U.S. at 626–28, 106 S. Ct. at 1406–07.

                                            19
nevertheless ordered counsel appointed under its state procedural rules. 52 Three

hours later, and before Montejo could meet with counsel, detectives visited him in

prison and read him his Miranda rights, after which he accompanied them on an

excursion to locate the murder weapon and wrote an inculpatory letter of apology to

the victim.53          Montejo sought to suppress the letter of apology as evidence at

trial by extending Jackson to his situation—in which counsel had been appointed

even though not expressly requested. 54 The Louisiana Supreme Court held that an

actual request for counsel or other assertion of the Sixth Amendment was required

to trigger the Jackson rule presuming invalidity of any waiver of the Sixth

Amendment right to counsel. 55 The United States Supreme Court considered that

approach of limiting Jackson to cases in which the defendant actually requests

counsel at his first preliminary hearing, but the Court noted its unfairness in over half

of the states in which counsel is automatically appointed at preliminary hearings

such that defendants in those states have no opportunity to invoke the right to

counsel themselves. 56 But the Court also refused to extend Jackson’s presumption




       52
             See Montejo, 129 S. Ct. at 2082.
       53
             id.
       54
             Id. at 2083–84.
       55
             See id. at 2083.
       56
             Id. at 2084.

                                           20
to cases in which no request is made but counsel has been appointed or the

defendant is otherwise represented. 57

      Refusing to accept either approach, the Court instead sua sponte re-evaluated

Jackson and concluded that Jackson’s extension of the Edwards bright-line rule to

the Sixth Amendment right to counsel is “unworkable.” 58 Significantly, the Court

based its decision, in large part, on its conclusion that the Sixth Amendment right to

counsel is adequately protected by the existing guarantees of the Fifth Amendment

by virtue of Miranda and Edwards, and because, under a cost-benefit analysis, the

“substantial costs” of adding the exclusionary rule of Jackson on top of those in

Miranda and Edwards far outweigh any “marginal benefits.” 59 Accordingly, the

Montejo Court held: “Michigan v. Jackson should be and now is overruled.” 60

               6. Hughen v. State

      After the court of criminal appeals remanded this case to us, and after the

Supreme Court issued Montejo, the court of criminal appeals handed down its

opinion in Hughen. 61 In Hughen, the court analyzed the effect of Montejo on a

defendant’s right to have counsel present during interrogation after the Sixth


      57
            Id.
      58
            Id. at 2082.
      59
            Id. at 2091.
      60
            Id.
      61
            See 297 S.W .3d at 330.

                                         21
Amendment right to counsel has attached under circumstances similar to this case. 62

In Hughen, after the defendant was arrested and taken to the county jail, police took

him before a magistrate pursuant to article 15.17. 63 The magistrate explained the

charges and informed him of his Miranda rights. 64 Hughen acknowledged that he

understood his rights and asked that counsel be appointed to represent him. 65 Three

hours later, without waiting for the appointment of Hughen’s counsel, officers took

Hughen from his jail cell and placed him in an interview room. 66 One of the officers

explained to Hughen his Miranda rights again, and then asked three questions:

       (1) “Do you understand your rights, [Hughen]?” Hughen nodded in the
       affirmative. (2) “And understanding these rights, do you need to have
       a lawyer present before any questioning?” He answered, “I guess not
       right now, no.” (3) “Having these rights in mind, will you talk to me
       now?” Hughen answered, “Okay.” 67

Before signing the waiver form, Hughen asked the officers, “This ain’t waiving my

right for an attorney, is it?” 68 An officer responded, “No, sir. This is just talking with




       62
             Id. at 334–35.
       63
             Id. at 331.
       64
             Id.
       65
             Id. at 331–32.
       66
             Id.
       67
             Id. at 332.
       68
             Id.

                                            22
us about what happened and what was going on and all that good stuff.” 69 Hughen

then signed a waiver, and the officers interrogated Hughen immediately after he

signed.70 The court of criminal appeals held that Hughen could no longer rely upon

Jackson, since it has been overruled by Montejo, that the Sixth Amendment thus

does not bar police-initiated interrogation after an accused has previously asserted

his right to counsel, that Hughen’s subsequent waiver of counsel was valid, and that

Hughen’s statement to police was properly admissible against him at trial. 71

      Hughen is analogous to this case with respect to Pecina’s Sixth Amendment

right to counsel.     Officers brought the magistrate to the hospital to administer

warnings to Pecina pursuant to Article 15.17 of the Texas Code of Criminal

Procedure. The magistrate read him his rights in Spanish and asked him if he

wanted a court-appointed attorney. He said that he did. But without waiting for the

appointment of counsel, the magistrate then asked Pecina if he wanted to speak to

the detectives, and he said, “Yes.” Before speaking with the officers, Pecina signed

the “Adult W arning Form,” which informed him that he had the right to counsel and

the right to remain silent, that he did not have to speak to the police, that he was not

required to make a statement, and that he had the right to stop any interview or

questioning at any time. The officers then read Pecina the Miranda warnings twice


      69
            Id.
      70
            Id.
      71
            Id. at 335.

                                          23
more in Spanish, once before they started recording the interview and again after

turning on the recording device, and Pecina signed a waiver of counsel.

      Like the defendant in Hughen, Pecina can no longer rely on Jackson’s rule

that “if police initiate interrogation after a defendant’s assertion, at an arraignment

or similar proceeding, of his right to counsel, any waiver of the defendant’s right to

counsel for that police-initiated interrogation is invalid.” 72 Thus, we come to the

same issue addressed by our original decision: whether Pecina’s statements to the

detectives in the hospital were made after a voluntary, knowing, and intelligent

waiver of his Sixth Amendment right to counsel. 73

      B. Sixth Amendment Right to Counsel

      After Montejo, under the Sixth Amendment, police may reinitiate a custodial

interrogation after a defendant’s right to counsel has attached and been invoked by

him; the Sixth Amendment right to counsel is no longer presumed invalid in that

circumstance but may be waived, so long as relinquishment of the right is voluntarily,

knowingly, and intelligently given. 74   As held by the majority in Montejo, the

defendant may now waive the Sixth Amendment right whether or not he is already




      72
            Jackson, 475 U.S. at 636, 106 S. Ct. at 1411.
      73
            See Pecina I, 2007 W L 1299263, at *7.
      74
         See Patterson v. Illinois, 487 U.S. 285, 292 n.4, 108 S. Ct. 2389, 2393 n.4
(1988); Brewer, 430 U.S. at 404, 97 S. Ct. at 1236 (same); Johnson, 304 U.S. at
464, 58 S. Ct. at 1022 (same).

                                          24
represented by counsel; the decision to waive need not itself be counseled. 75 And

when a defendant is read his Miranda rights (which include the right to have counsel

present during interrogation) and agrees to waive those Fifth Amendment rights, that

usually “does the trick” to also waive the Sixth Amendment right to counsel, even

though the Miranda rights do not refer to the Sixth Amendment right to counsel and

have their source in the Fifth Amendment. 76

       Giving due deference to the trial court’s findings of fact, we note that the trial

court’s finding that Pecina requested to have the detectives speak to him is incorrect

because it is contrary to the undisputed record. W e also note that the trial court’s

conclusion that the statement was “voluntary” is not sufficient to establish waiver of

Pecina’s Sixth Amendment right to counsel. The waiver must be “knowing and

intelligent” as well as voluntary. 77 However, we need not determine the issue of

waiver of Pecina’s Sixth Amendment right to counsel because, even if we held that


       75
        Montejo, 129 S. Ct. at 208 (citing Harvey, 494 U.S. at 352–53, 110 S. Ct.
at 1180).
       76
         Id., 129 S. Ct. at 2085; see also Patterson, 487 U.S. at 296, 108 S. Ct. at
2397 (“As a general matter . . . an accused who is admonished with the warnings
prescribed . . . in Miranda . . . has been sufficiently apprised of the nature of his Sixth
Amendment rights, and of the consequences of abandoning those rights, so that his
waiver on this basis will be considered a knowing and intelligent one.”).
       77
          Patterson, 487 U.S. at 292, 108 S. Ct. at 2394 (finding “knowing and
intelligent” and voluntary waiver of defendant’s Sixth Amendment right to counsel at
post-indictment questioning valid where defendant was given his Miranda warnings
and informed of the benefits of what counsel could do for him and the consequences
of a decision to waive his rights, without claiming his right to silence or to counsel,
and executed a written waiver).

                                            25
waiver of the Sixth Amendment right was established, we are still faced with the

issue of Pecina’s Fifth Amendment right to counsel, which is, as addressed below,

dispositive.



      C. Fifth Amendment Right to Counsel

      In overruling Jackson, the majority in Montejo reasoned that Jackson’s

purpose was being adequately served by other means, namely, the protection

provided by the “Miranda - Edwards - Minnick line of cases,” which the Court said,

“is not in doubt,” and under which a defendant in custody who does not want to

speak to the police without counsel “need only say as much when he is first

approached and given the Miranda warnings.” 78 At that point, the Court said, not

only must the immediate contact end,

      but “badgering” by later requests is prohibited. If that regime suffices
      to protect the integrity of “a suspect’s voluntary choice not to speak
      outside his lawyer’s presence” before his arraignment, [] it is hard to
      see why it would not also suffice to protect that same choice after
      arraignment, when Sixth Amendment rights have attached. And if so,
      then Jackson is simply superfluous. 79

      In other words, the Court explained, although Miranda and Edwards protect

the Fifth Amendment, not Sixth Amendment, rights, “that is irrelevant. W hat matters

is that these cases, like Jackson, protect the right to have counsel during custodial


      78
            Montejo, 129 S. Ct. at 2090.
      79
        Id. (emphasis added) (citing Texas v. Cobb, 532 U.S. 162, 175, 121 S. Ct.
1335, 1344 (2001) (Kennedy, J., concurring)).

                                            26
interrogation—which right happens to be guaranteed (once the adversary process

has begun) by two sources of law.” 80 Assuming the defendant is in custody, “the

doctrines ensuring voluntariness of the Fifth Amendment waiver simultaneously

ensure the voluntariness of the Sixth Amendment waiver.” 81 Concluding, the Court

reiterated that its overruling of Jackson was based “in part on the protections already

provided by Edwards.” 82

      Subsequently, in Hughen, the court of criminal appeals observed that, after

Montejo, while the Sixth Amendment does not bar police-initiated interrogation of an

accused who has previously asserted his right to counsel, “the Fifth Amendment

does bar police-initiated interrogation of an accused who, in the context of custodial

interrogation, has previously asserted his right to counsel unless the accused’s

counsel is actually present.” 83 Because Hughen had raised only the issue of his

Sixth Amendment right to counsel in the court of criminal appeals, not his Fifth

Amendment right, the court of criminal appeals noted in its opinion in Hughen that

it did not grant review to consider that complaint. 84




      80
            Id.
      81
            Id.
      82
            Id.
      83
       297 S.W .3d at 335 (citing Minnick, 498 U.S. at 153, 111 S. Ct. at 491 and
Edwards, 451 U.S. at 484–85, 101 S. Ct. at 1885).
      84
            Id. at 334 n.3.

                                          27
       In contrast, Pecina did raise his Fifth Amendment right to counsel in the trial

court, in this court, and in his petition for discretionary review. The court of criminal

appeals did not reach the Fifth Amendment issue in this case, not because Pecina

failed to raise it, but because it granted relief to Pecina on his Sixth Amendment

issue, reversing this court’s decision based on Pecina’s Sixth Amendment right

under Jackson.

       W hile Jackson no longer stands, the underlying basis for the court of criminal

appeals’s reversal does. In reversing this court’s decision that Pecina, himself,

reinitiated contact with the police, the court of criminal appeals stated, “[A]nswering

‘yes’ when asked if he wanted to speak to detectives does not indicate that [Pecina]

initiated the contact . . . .” 85 To the contrary, the court said, “[i]n no way does this

indicate that [Pecina] himself initiated contact or opened the dialog with the

authorities.” 86 Thus, the court held, “there was no initiation of contact with the police

by [Pecina]. Just as in Edwards, the State showed only that [Pecina] responded to

further police-initiated questioning.” 87        These holdings by the court of criminal

appeals, while addressing Pecina’s Sixth Amendment right to counsel, rely on

Edwards, a Fifth Amendment case. The same holdings apply to the same facts in

the context of the Fifth Amendment, as confirmed by the Supreme Court in


       85
             Pecina II, 268 S.W .3d at 568.
       86
             Id.
       87
             Id.

                                            28
Montejo.88 Thus, they apply equally to Pecina’s complaint that he was denied his

Fifth Amendment right to counsel and compel us to re-examine our holding on that

issue.89 That is, the court of criminal appeals’s holding that Pecina did not initiate

contact with the police by answering “yes” to Judge Maddock’s question is controlling

in a Fifth Amendment analysis as well as in the Sixth Amendment context.

      The Miranda-Edwards-Minnick Fifth Amendment regime was not abolished or

modified, nor was it in any other way affected by Montejo. The Court in Montejo

assures us that the Miranda-Edwards-Minnick regime is “not in doubt.” 90 Miranda

and Edwards are still the law for suspects in custody subjected to police

interrogation, regardless of the overruling of Jackson, which had merely added

another protective layer for protection via the Sixth Amendment right. To protect the

Fifth Amendment privilege against self-incrimination, the police still may not initiate

custodial interrogation of a suspect who has previously requested assistance of


      88
         “The ‘law of the case’ doctrine is as applicable to the appeals of criminal
cases as it is to appeals of civil cases.” Ware v. State, 736 S.W .2d 700, 701 (Tex.
Crim. App. 1987). “The legal principle or doctrine of ‘the law of the case’ in its most
basic form provides that an appellate court’s resolution of a question of law in a
previous appeal of the same case will govern the disposition of the same issue
should there be another appeal.” Id.
      89
          See Carroll, 101 S.W .3d at 460 (“If the court of appeals has authority to
decide a particular point of error on a different, but appropriate, legal basis despite
a narrow remand order, a fortiori, it should not be precluded from reconsidering the
original legal basis for its decision.”); Williams, 145 S.W .3d at 740 (re-examining
issue not addressed by court of criminal appeals on remand for harm analysis as to
different issue).
      90
            129 S. Ct. at 2090.

                                          29
counsel. “Once a suspect has invoked the right of counsel during questioning by

police, the Fifth Amendment right to counsel has been invoked and all interrogation

by the police must cease until counsel is provided or the suspect reinitiates

conversation.” 91 The Miranda-Edwards-Minnick rule “does not take into account the

good intentions of the individual police officer, the lack of official coercion or

badgering in the particular case, or the actual voluntariness of a person’s custodial

statement.”92 Edwards still “represents a bright and firm constitutional rule.” 93 W hen

Pecina requested appointment of counsel, which is undisputed, he invoked his Fifth

Amendment right to consult with and have counsel present, as the magistrate

explained that right to him, at any police questioning. The police were waiting in the

hall to question him at that moment.

      The dissent astonishingly asserts that what occurred in this case was

somehow only a “noninterrogative interaction” between Pecina and the State, as to

which the Miranda-Edwards line of cases is not invoked. Dissenting op. at 1. If

there was no interrogation, where did the confessions by Pecina come from? Not

only does this assertion ignore the record but, if the dissent is referring to the article



      91
         McCarthy v. State, 65 S.W .3d 47, 51 (Tex. Crim. App. 2001) (emphasis
added) (citing Edwards, 451 U.S. at 484–85, 101 S. Ct. at 1880; Miranda, 384 U.S.
at 474, 86 S. Ct. at 1602; Dinkins v. State, 894 S.W .2d 330, 350–51 (Tex. Crim.
App. 1995)).
      92
            Id. at 52.
      93
            Id.

                                           30
15.17 hearing, it ignores the very purpose of such a procedure, which is required

under Texas law to advise a suspect who has been arrested of his Fifth Amendment

rights, including his right to counsel and, if indigent, to appointment of counsel under

Miranda. 94 As pointed out in a similar case, an article 15.17 proceeding “is an

integral stage in a defendant’s invocation of the Fifth Amendment right to counsel to

protect him against self-incrimination.” 95

      Moreover, in further answer to the dissent, we are not “re-import[ing] Miranda-

Edwards protections” into the Sixth Amendment by our holding that the admission

into evidence of Pecina’s statements violated the Fifth Amendment, for the simple


      94
         Tex. Code Crim. Proc. art. 15.17(a); see Hughen, 297 S.W .3d at 331
(noting defendant received article 15.17 warnings consistent with Miranda). The
dissent’s argument would turn the intent of the legislature in requiring an article
15.17 hearing—to protect an accused’s Miranda rights— upside down, making it
impossible for a suspect to invoke those very rights of which he has just been
advised. See Tex. Code Crim. Proc. art. 38.22(2) and (3) (Vernon 2002); Oursbourn
v. State, 259 S.W .3d 159, 171–72 (Tex. Crim. App. 2008) (custodial interrogation
statement not admissible unless, prior to making statement, accused received
warnings provided in article 15.17 as required by article 38.22, sec. 2(a) or 3(a)
(incorporating the requirements of Miranda)); Garcia v. State, 919 S.W .2d 370,
406–07 (Tex. Crim. App. 1994) (tracing history of amendments in response to
Miranda to section 2 of article 38.22, which requires the article 15.17 warnings to be
given by a magistrate or the person taking a statement for it to be admissible in
evidence).
      95
          Higginbotham v. State, 769 S.W .2d 265, 269 (Tex. App.—Houston [14th
Dist.] 1989) (emphasis added), rev’d on other grounds, 807 S.W .2d 732 (Tex. Crim.
App. 1991) (holding defendant invoked his Fifth Amendment right to counsel when
he said, “I would like an attorney but I cannot afford one” in magistrate’s article 15.17
hearing held after he was taken into custody; magistrate told him he would get an
attorney in twenty-four hours; but officers violated defendant’s Fifth Amendment right
by then taking defendant back to interview room and proceeding to interrogate him
after asking him if he still wanted to talk to them).

                                              31
reason that we are applying those protections to this defendant’s rights under the

Fifth Amendment, not under the Sixth. See Dissenting op. at 2. In response to the

dissent’s insinuation that Montejo held that a defendant cannot invoke his right to

counsel at a preliminary hearing under the Fifth Amendment, Montejo made no such

holding.96 See Dissenting op. at 1–2. In Montejo, the accused stood silent; he did

not request counsel at his preliminary hearing. 97 The sole issue was waiver of

Montejo’s Sixth Amendment right to counsel. 98 Montejo did not involve the Fifth

Amendment right to counsel. And, as previously noted, Montejo reaffirms that the

Miranda-Edwards line of cases still applies to preserve the Fifth Amendment

privilege against self-incrimination and a defendant’s correlative right to counsel to

protect that right.99 As explained above, it is partly because of the overlapping

protections afforded for the Fifth Amendment right to counsel that Montejo overruled

Jackson. 100

      W e also disagree with the dissent’s assertion that whatever occurred at the

article 15.17 hearing did not implicate Edwards because Pecina had somehow “not

yet been approached for interrogation.” Dissenting op. at 4. The record belies any


      96
            See 129 S. Ct. at 2082–92.
      97
            Id. at 2082, 2086–87.
      98
            Id. at 2085–91.
      99
            Id. at 2085–86.
      100
             Id. at 2090.

                                          32
such interpretation. 101 The detectives did not just happen to show up at Pecina’s

hospital room. They went to the hospital to arrest Pecina and to interrogate him and

brought with them the magistrate to administer his Miranda warnings; they walked

into his room with the magistrate; the magistrate explained to Pecina that the

detectives wanted to talk to him; and they waited in the hall while she administered

the warnings. After he had invoked his right to counsel, they proceeded to re-enter

the room and conduct their interrogation after reading Pecina his Miranda rights a

second and third time. As the court of criminal appeals held, the magistrate was

acting on behalf of the officers in initiating the interrogation. 102             The

detectives—acting through the magistrate—initiated interrogation by asking Pecina

if he still wanted to talk to them. 103


       101
           Nor did Pecina invoke his Fifth Amendment right to counsel
“anticipatorily,” as the dissent asserts, using a term referenced in dictum by the
majority opinion in Montejo. See Montejo, 129 S. Ct. at 2091; see also McNeil v.
Wisconsin, 501 U.S. 171, 182 n.3, 111 S. Ct. 2204, 2211 n.3 (1991) (stating “we
have in fact never held that a person can invoke his Miranda rights anticipatorily”).
Pecina asked for appointed counsel in response to being advised that he was
entitled to counsel during any questioning and while the police waited to do just that.
His request was precisely for the sort of assistance of counsel that is the subject of
Miranda. See Montejo, 129 S. Ct. at 2091 (stating “what matters for Miranda and
Edwards is what happens when the defendant is approached for interrogation”
(emphasis added)); Miranda, 384 U.S. at 470, 86 S. Ct. at 1626 (stating “a pre-
interrogation request for a lawyer . . . affirmatively secures [the] right to have
[counsel]” (emphasis added)).
       102
              Pecina II, 268 S.W .3d at 568 n.1.
       103
          Nor does Pecina’s response that he still wanted to talk to the detectives
after requesting counsel create an ambiguity in Pecina’s invocation of counsel.
There is nothing inconsistent about requesting counsel and agreeing to talk to the

                                            33
      The dissent complains that, if our interpretations of the Montejo and Hughen

opinions are correct, the police will need to “cross their fingers” that a defendant only

raises a complaint of the Sixth Amendment and not the Fifth Amendment regarding

validity of a statement after invocation of counsel as in this case. Dissenting op. at

6. But if the dissent’s arguments are correct, the police need only take a magistrate

with them to conduct any custodial interrogation and “cross their fingers” behind their

backs while letting the magistrate first administer the Miranda warnings, and then

they may ignore with impunity any attempt by the defendant to request appointment

of counsel from the magistrate, making a mockery of Miranda.

      Finally, the dissent urges that Pecina’s confession must be admissible

because he is guilty of the crime. Dissenting op. at 11–12. The short answer to that

amazing argument is that, in this country’s justice system based on the rule of law,

the test for whether a confession is admissible is not based on a subjective belief by

judges that the defendant is guilty.

      Because Pecina did not initiate the questioning by the police after asserting

his right to counsel (as held by the court of criminal appeals in reversing this court’s


authorities once counsel has been appointed. Moreover, an accused’s expression
of willingness to talk to police may not be used to create doubt retrospectively as to
his initial request for counsel. Smith v. Illinois, 469 U.S. 91, 93, 96–97, 105 S. Ct.
490, 492–93 (1984) (an accused’s post-request responses to further interrogation
may not be used retrospectively to cast doubt on his initial request for counsel); see
State v. Martinez, No. 08-08-00098-CR, 2010 W L 705930, at *8 (Tex. App.—El
Paso, Mar. 2, 2010, no pet. h.) (not designated for publication) (holding agreement
to make recorded statement, when accused had not initiated the continued
discussion, did not undermine his previous invocation of right to counsel).

                                           34
prior decision) and the police moved forward with more Miranda warnings and then

their interrogation, any subsequent waiver of Pecina’s right to counsel is presumed

invalid, and we do not proceed to the second step under Bradshaw of determining

whether his subsequent waiver was made voluntarily, knowingly and intelligently. 104

Because “waiver” of his right to counsel based upon the Fifth Amendment must be

presumed invalid under Edwards, 105 the trial court abused its discretion in admitting

Pecina’s statements taken thereafter in violation of the Fifth Amendment.

      D. Harm Analysis

      A trial court’s erroneous admission of a defendant’s statement in violation of

the Fifth Amendment is federal constitutional error subject to a harm analysis under

Texas Rule of Appellate Procedure 44.2(a). 106          W here the record reveals

constitutional error, reversal is required unless we determine beyond a reasonable

doubt that the error did not contribute to the conviction or punishment. 107 Error in

admitting a defendant’s statement is not harmless beyond a reasonable doubt if


      104
         To a suspect who has requested counsel in the context of the pressures
of custodial interrogation, further examination “will surely exacerbate whatever
compulsion to speak the suspect may have been feeling;“ ”fresh sets” of Miranda
warnings given over and over when counsel has not been provided do nothing to
reassure a suspect who continues to be denied the counsel he clearly requested.
Arizona v. Roberson, 486 U.S. 675, 686, 108 S. Ct. 2093, 2100 (1988).
      105
             451 U.S. at 484–85, 101 S. Ct. at 1884–85.
      106
         Tex. R. App. P. 44.2(a); see Jones v. State, 119 S.W .3d 766, 777 (Tex.
Crim. App. 2003); McCarthy, 65 S.W .3d at 55.
      107
             Tex. R. App. P. 44.2(a); McCarthy, 65 S.W .3d at 55.

                                          35
there is a reasonable likelihood that the error materially affected the jury’s

deliberations. 108 W e should “calculate, as nearly as practicable, the probable impact

of the error on the jury in light of the other evidence.” 109 However, and despite the

dissent’s cry that Pecina is a “guilty and possibly dangerous criminal,” whether

admission of an inculpatory statement by a defendant was harmful is not determined

solely on the basis of whether there was sufficient evidence, independent of the

defendant’s statement, to support the verdict. 110 The applicable harmless error

analysis      asks   whether   admission     of   the   statement   contributed   to   the

verdict—regardless of whether there is independent evidence sufficient to sustain

the verdict of guilt.111

       A defendant’s statement implicating himself in the commission of the offense

is unlike any other evidence that can be admitted against the defendant. 112 “A

defendant’s confession is probably the most damaging evidence that can be

admitted against him. . . . Certainly, confessions have profound impact on the jury,

so much so that we may justifiably doubt its ability to put them out of mind even if


       108
              Jones, 119 S.W .3d at 777 (citing McCarthy, 65 S.W .3d at 55).
       109
              McCarthy, 65 S.W .3d at 55.
       110
         Id. (citing Satterwhite v. Texas, 486 U.S. 249, 258–59, 108 S. Ct. 1792,
1798 (1988)).
       111
              Id.
       112
         Id. (citing Arizona v. Fulminante, 499 U.S. 279, 296, 111 S. Ct. 1246,
1257 (1991)).

                                             36
told to do so.” 113 Moreover, “[i]f the jury believes that a defendant has admitted the

crime, it will doubtless be tempted to rest its decision on that evidence alone, without

careful consideration of the other evidence in the case.” 114        Mindful of these

admonitions, we do not focus on the propriety of the outcome but on the integrity of

the process that led to conviction and punishment. 115

      The theory of the defense was that the State failed to prove its case beyond

a reasonable doubt because the palm print on the knife was not that of Pecina, and

DNA from a third contributor was on the mirror. The defense argued that a third

person may have been the perpetrator and attacked both Pecina and his wife from

behind and that the prosecution’s investigation was inadequate and incomplete in

failing to obtain sufficient DNA samples from the room and the knife to prove

Pecina’s guilt. There were no eye-witnesses. Pecina and his wife were last seen

some four hours before her sister, Gabriela, discovered the bloody scene in the

bedroom.

      The State agrees that its case was circumstantial but argues that it was a

“very strong circumstantial evidence case” even without Pecina’s statements.

Gabriela’s testimony was conflicting as to whether the front door was locked when



      113
          Fulminante, 499 U.S. at 296, 111 S. Ct. at 1257 (quoting Bruton v. United
States, 391 U.S. 123, 139–40, 88 S. Ct. 1620, 1630 (1968) (W hite, J., dissenting)).
      114
             Id. at 313, 111 S. Ct. at 1266 (Kennedy, J., concurring).
      115
             Harris v. State, 790 S.W .2d 568, 587 (Tex. Crim. App. 1989).

                                           37
she arrived. The State argues that the defense produced no evidence that anyone

entered or left the apartment during that four-hour period; but it was not the

defense’s burden to do so.

       The neighbor who called 911 said that Pecina opened his eyes, which the

neighbor thought seemed threatening. Gabriela testified that Pecina stood up and

came at her with his hands, which she thought was “like angry,” before he fell. But

it was undisputed that both the deceased and Pecina had suffered serious stab

wounds and that Pecina required life-saving measures. The medical examiner

testified that Pecina appeared to have both cuts and stab wounds that could be

consistent with having been attacked from behind. And, although the crime scene

investigator who inspected Pecina’s wounds shortly after the occurrence believed

some to have been “hesitation” cuts consistent with someone injuring himself, he

admitted that he had no way of knowing if the wounds suffered by Pecina were self-

inflicted.

       The latent palm print on the mirror matched that of Pecina, but he lived at the

apartment and was bleeding from his own injuries. The knife used in the stabbing

was from the apartment’s kitchen. But the crime scene investigator testified that the

latent palm print in blood found on the knife, which he had only compared with

Pecina’s palm print the week before trial, was not a “match” for Pecina or anyone

else who was known to have been present that evening. Samples of blood collected

from the bedroom revealed DNA of a third contributor, and the senior DNA analyst


                                         38
in the medical examiner’s office testified that the medical examiner’s office was

never asked to exclude specific individuals as the source. No DNA sample was

taken from the mirror, and the knife was never tested for DNA.

      The defense called as its expert witness Dr. Robert Benjamin, a molecular

biologist specializing for over forty years in genetics and DNA, who was recognized

as such by the expert for the prosecution and who had often been consulted by law

enforcement and district attorneys’ offices. Dr. Benjamin was critical of the lack of

completeness and lack of documentation of the DNA samples collected from the

scene, particularly in light of two samples that came from another contributor, which

he found significant; and he opined that the fact that no sample was taken from the

murder weapon was surprising as well as significant. He characterized the lack of

a “match” with Pecina for the palm print from the knife as a red flag that would have

called for more testing.

      The State’s theory, supported by the testimony of the neighbor, the neighbor’s

daughter, and the deceased’s sister, Gabriela, was that the deceased, who had

previously come to the United States to work with her father and sister, was unhappy

that Pecina had come from Mexico to join her; she wanted a divorce but he did not.

She had planned to attend a concert that night with Gabriela and Pecina after they

got off work. The State argued that Pecina’s anger at his wife when she arrived

home escalated in the apartment and led to the stabbing.




                                         39
      W e agree with the State that ample circumstantial evidence supported its

theory. Nevertheless, in the presentation of its case to establish Pecina’s guilt, the

State relied extensively on Pecina’s statements taken from him at the hospital to

show: that there was no third person present at the scene when the stabbing

occurred, that Pecina was consumed with anger that the deceased did not want him,

and that he used the knife to cut her. The State showcased Pecina’s statements by

presenting, in full, the testimony of the magistrate and the two investigators who took

Pecina’s recorded and written statements. The testimony of those three witnesses

regarding the magistrate’s conducting of the bedside warnings and the following

interrogation, coupled with the reading of both Pecina’s written statement and a

transcript of his recorded statement to the jury, consume some sixty-five pages of

the three-volume record of the testimony.

      In closing argument in rebuttal, the State repeatedly focused the jury’s

attention on Pecina’s statements as being all the jury needed to consider, and as

rendering any gaps in its circumstantial evidence immaterial. The State argues on

remand that the confession merely “confirmed” independent evidence that the jury

already had. But at trial, the State argued the converse, that all of its other evidence

merely corroborated the confession, stating,

      The piece of evidence that you should be looking at that the Defendant
      has conveniently not talked about a whole lot, is the confession. Why
      should we be worried about the DNA when . . . the Defendant has
      confessed to killing his wife. And is this an incomplete investigation?
      There’s over 70 pieces of evidence here in front of you.


                                          40
      Ladies and gentlemen, if you want to know the straight scoop, if you
      want to know what really happened, the best way to do it is to get it
      straight from the horse’s mouth.

      From the Defendant’s mouth we heard this. They were arguing that
      she was unhappy with him and did not want to be with him anymore.
      That she had told him that she was going out dancing without him that
      night and that he became irate. He became angry. He got a knife. He
      started struggling with the victim. And when he was asked point blank
      by Detective Danny Nutt and David Frias, did you cut Michelle with a
      knife, the answer was, yes, he did.

      There’s no third party here, ladies and gentlemen. They even asked
      him point blank, was there anybody else present in the room during the
      time of this offense? He said no. If there was a chance that he could
      have [been] snuck up from behind . . . why didn’t he tell that to the
      detectives? He had his chance. It’s a red herring. It’s a Defense tactic
      to keep you from looking at the confession that there might have been
      someone else in the apartment. . . . Anything is possible on TV, but this
      is reality. And that is not a reasonable doubt, and that is the burden
      here. The evidence is overwhelming. . . . He even admits to you that
      he did it.

      . . . [W ]e know he’s telling the truth, that he wasn’t coerced into giving
      that statement. You’ve heard from the testimony of the judge who
      magistrated him that he was not coerced and that he was cooperative.
      . . . [Emphasis added].

      The State used Pecina’s statements as the only direct evidence the jury

needed of his guilt and motive as well as to negate any shred of the defense’s

arguments that the State might not have carried its burden. The dissent even claims

that Pecina’s statements are essential for his conviction and that, without them, his

crime will go unpunished. These arguments only strengthen our conclusion — it is

impossible to say there is no “reasonable possibility” that the erroneously admitted



                                          41
statements could have contributed to Pecina’s conviction. W e therefore cannot with

confidence conclude that admission of his statements was harmless beyond a

reasonable doubt.

                                VII. Conclusion

       W e sustain Pecina’s first point as to the violation of his Fifth Amendment

rights. W e reverse the judgment of the trial court and remand this cause to that

court for a new trial.



                                               ANNE GARDNER
                                               JUSTICE

PANEL: GARDNER and W ALKER, JJ.; and DIXON W . HOLMAN (Senior Justice,
Retired, Sitting by Assignment).

HOLMAN, J., filed a dissenting opinion.

PUBLISH

DELIVERED: July 15, 2010




                                          42
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-05-456-CR


ALFREDO LEYVA PECINA                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE

                                      ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                      ------------

                  DISSENTING OPINION ON REMAND

                                      ------------

      Because the United States Supreme Court’s decision in Montejo and the court

of criminal appeals’ decision in Hughen stand for the proposition that the “Miranda-

Edwards regime” does not apply to “noninterrogative types of interaction between

the defendant and the State,” and because that is the type of interaction that I

believe occurred in this case, I respectfully dissent from the majority’s holding that

Pecina invoked his Fifth Amendment rights when he requested the appointment of

counsel while being arraigned. See Montejo v. Louisiana, 129 S. Ct. 2079, 2091

(2009) (reasoning that the Miranda-Edwards line of cases is not necessarily invoked
during a preliminary hearing); Hughen v. State, 297 S.W .3d 330, 335 (Tex. Crim.

App. 2010) (reasoning that the Fifth Amendment bar on police-initiated interrogation

is applicable only “in the context of custodial interrogation”). But more than that, the

majority’s holding today basically re-imports Miranda-Edwards protections into an

“arraignment or similar proceeding,” effectively reviving Jackson—a holding that I

disagree with and feel obliged to address. See Michigan v. Jackson, 475 U.S. 625,

635, 106 S. Ct. 1404, 1411 (1986) (holding that if police initiate interrogation after

defendant’s assertion, at arraignment or similar proceeding, of his right to counsel,

any waiver of defendant’s right to counsel for that police-initiated interrogation is

invalid), overruled by Montejo, 129 S. Ct. at 2091.

      It is apparent to me that Montejo and Hughen changed the legal landscape

concerning what police are free to do after a defendant is appointed counsel at an

arraignment or similar proceeding. Montejo, 129 S. Ct. at 2091; Hughen, 297

S.W .3d at 335. Under Jackson, once a defendant’s Sixth Amendment rights had

attached during an arraignment, police were forbidden from initiating interrogation.

Jackson, 475 U.S. at 635, 106 S. Ct. at 1411.           This is so because Jackson

represented a “wholesale importation of the Edwards rule into the Sixth

Amendment.” Montejo, 129 S. Ct. at 2086 (citing Texas v. Cobb, 532 U.S. 162, 175,

121 S. Ct. 1335, 1342 (2001)). Under Edwards, once a defendant invokes his right

to have counsel present during custodial interrogation, valid waiver of that right

cannot be established by showing only that he responded to police-initiated

interrogation after being again advised of his rights. Edwards, 451 U.S. at 485, 101
41
S. Ct. at 1885. As the majority points out, Edwards is still in full effect. But after

Montejo, the Miranda-Edwards regime of cases does not apply in the context of an

arraignment or preliminary hearing any longer. Montejo, 129 S. Ct. at 2091. The

Montejo court specifically expressed that “[w]hat matters for Miranda and Edwards

is what happens when the defendant is approached for interrogation, and (if he

consents) what happens during the interrogation—not what happened at any

preliminary hearing.” Id. (emphasis added). Thus, now that the Montejo court has

overruled Jackson, neither a defendant’s request for counsel at arraignment or

similar proceeding nor appointment of counsel by a court gives rise to a presumption

that any subsequent waiver by a defendant to police-initiated interrogation is invalid.

Id. The Hughen court recognized this by stating that “[a]fter Montejo, the Sixth

Amendment does not bar police-initiated interrogation of an accused who has

previously asserted his right to counsel.” Hughen, 297 S.W .3d at 335.

      In this case, pursuant to articles 15.17 and 26.04 of the Texas Code of

Criminal Procedure, police brought a magistrate to the hospital for the purpose of

arraigning Pecina. This was nothing more than a “preliminary hearing.” Montejo, 129
S. Ct. at 2091. Indeed, the court of criminal appeals in Hughen referred to this

procedure as an “initial appearance.”     Hughen, 297 S.W .3d at 332. Therefore,

whatever occurred at that preliminary hearing did not even implicate Edwards

because Pecina had not yet been approached for interrogation nor had he ever

unambiguously expressed his desire to deal with the police only through his attorney.

Montejo, 129 S. Ct. at 2091. I believe that the majority’s Fifth Amendment analysis


                                          42
is unnecessary, especially considering that this court expressly held in our first

opinion that Pecina had never invoked his right to counsel. Pecina v. State, No. 2-

05-00456-CR, 2007 W L 1299263, at *7 (Tex. App.—Fort W orth, May 3, 2007) (not

designated for publication) (“Pecina I”).

      The court of criminal appeals overruled this court’s initial opinion because we

had failed to apply Jackson—a purely Sixth Amendment issue. Pecina v. State, 268

S.W .3d 564, 569 (Tex. Crim. App. 2008) (“Pecina II”). The majority’s holding in this

present judicial orbit of Pecina’s case hangs in part upon the court of criminal

appeals’ statement in its remand that “[j]ust as in Edwards, the State showed only

that [Pecina] responded to further police-initiated questioning.” Majority op. at 31–32

(citing Pecina II, 268 S.W .3d at 572). That statement by the court of criminal

appeals should not be interpreted to mean anything other than if Jackson was still

good law, then the imported rule of Edwards would have prevented police from

initiating interrogation after Pecina had been arraigned. Jackson, however, no

longer applies; thus, the court of criminal appeals’ use of Edwards-based language

is equally inapplicable. In fact, the Hughen court acknowledged that, after Montejo,

Edwards no longer prevents police from questioning an accused who has previously

asserted his Sixth Amendment right to counsel. Hughen, 297 S.W .3d at 335.

      The majority seems to suggest that the Hughen court impliedly alluded that

it would have decided that case differently had Hughen preserved a Fifth

Amendment claim. Majority op. at 31. I do not read the Hughen court as hinting that

a Fifth Amendment claim would have fared any better than Hughen’s Sixth


                                            43
Amendment claim. I read just the contrary. In dicta, because Hughen is a purely

Sixth Amendment case, the Hughen court stated that invocation of a person’s Fifth

Amendment right requires a specific type of State and defendant interaction: “the

Fifth Amendment does bar police-initiated interrogation of an accused who, in the

context of custodial interrogation, has previously asserted his right to counsel during

such interrogation, unless the accused’s counsel is actually present.” Id. (emphasis

added). In other words, after an arraignment or similar proceeding, police are free

to initiate interrogation of an accused who has “previously asserted his right to

counsel” during that preliminary hearing. Id. And if the accused then asserts his

Fifth Amendment right to counsel, interrogation must cease. Id. at 335, n.5. If the

only distinguishable difference between Hughen’s case (or other cases like his) and

this case is that Pecina was savvy enough to preserve his Fifth Amendment claim

for our review, then all police are really free to do is cross their fingers and hope that

once they approach a defendant after arraignment and the defendant voluntarily

submits to an interrogation, he only contends that his Sixth Amendment rights were

violated.

      The majority takes issue with my reasoning on this point, contending that

somehow my position is making a “mockery of Miranda.” Majority op. at 38. As the

majority puts it, if my point is correct, “the police need only take a magistrate with

them to conduct any custodial interrogation . . . and then they may ignore with

impunity any attempt by the defendant to request appointment of counsel from the

magistrate.” Majority op. at 38.


                                           44
      First and foremost, my rebut to this stance by the majority is that I do not have

such a harsh view of our law enforcement.         I read the record in this case as

demonstrating that the officers were doing everything that they could to inform

Pecina of his rights. They complied with the mandates of article 15.17 of the Texas

Code of Criminal Procedure by taking a magistrate to him, and before they

questioned him, they twice read to him his Miranda rights. Pecina II, 268 S.W .3d at

567. To expect any more of law enforcement would invite the very evil that the

Montejo court was concerned with in overruling Jackson—deterring “law

enforcement officers from even trying to obtain voluntary confessions.” Montejo, 129
S. Ct. at 2091.     In fact, it speaks heavily to the voluntary nature of Pecina’s

statement that he had been warned numerous times concerning his rights to have

counsel present when the officers interviewed him, and yet he still chose to confess

to his crime.

      Furthermore, Miranda cannot be mocked if it is not at issue. As the court of

criminal appeals noted in its remand, Judge Maddock testified that Pecina “did not

indicate that he wanted counsel present before he talked to the detectives.” Pecina

II, 268 S.W .3d at 565. Despite this important fact, the majority summarily concludes

that Pecina invoked his right to have counsel present with him during interrogation.



      In an attempt to transform Pecina’s request for the appointment of counsel into

an invocation of counsel for Miranda purposes, the majority insists that Judge

Maddock’s       question—after   Pecina   had    requested    the    appointment     of


                                          45
counsel—concerning whether he still wanted to talk to the officers was an action “on

behalf of the officers in initiating the interrogation.” Majority op. at 37. The majority

even ascribes its view to the court of criminal appeals. W hat the court of criminal

appeals actually held was that Judge Maddock’s involvement in this case marked

“the initiation of adversary judicial proceedings that trigger attachment of the Sixth

Amendment right to counsel.” Pecina II, 268 S.W .3d at 568 (emphasis added). That

statement says nothing to whether Pecina was being subjected to custodial

interrogation when Judge Maddock asked her question. See Roquemore v. State,

60 S.W .3d 862, 867 (Tex. Crim. App. 2001) (reasoning that actions that normally

attend an arrest and custody, such as informing a defendant of his Miranda rights,

do not necessarily constitute a custodial interrogation); see also Montejo, 129 S. Ct.

at 2091 (stating that the Supreme Court has never held that a suspect can invoke

Miranda rights in a context other than custodial interrogation).

      But even if Judge Maddock’s question to Pecina whether he wanted to speak

to the detectives was part of a conspired interrogation between Judge Maddock and

the officers, the majority’s position is still fatally flawed because Pecina never

indicated that he wanted counsel present during interrogation. Pecina II, 268 S.W .3d

at 565 (“[Judge Maddock] said that [Pecina] did not indicate that he wanted counsel

present before he talked to the detectives.”). The majority completely ignores firmly

established law that in order to invoke counsel for Miranda purposes, a suspect’s

desire to have counsel present during questioning must be unequivocal and


                                           2
unambiguous; otherwise, police officers are not even required to seek clarification,

much less halt their interrogation. See State v. Gobert, 275 S.W .3d 888, 891 (Tex.

Crim. App. 2009) (reasoning that a clear invocation of the right to counsel is an

objective inquiry whereby a suspect must articulate his desire to have counsel

present sufficiently clearly that a reasonable police officer in the circumstances

would understand the statement to be a clear invocation of the right to counsel

present during interrogation)(citing Davis v. United States, 512 U.S. 452, 461–62,

114 S. Ct. 2350, 2371 (1994)); see also Dalton v. State, 248 S.W .3d 866, 869 (Tex.

App.—Austin, 2008 pet. ref’d), cert. denied, 130 S. Ct. 555 (2009) (reasoning that

a suspect’s statement to officers must be a direct and unequivocal assertion of the

right to have counsel present during interrogation before officers are required to halt

any further questioning).

       W hat the majority does today is effectively revive Jackson and hold that any

defendant who is arraigned pursuant to articles 15.17 and 26.04 of the Texas Code

of Criminal Procedure can never be approached by police and asked whether the

defendant wants to voluntarily confess to the crime for which he stands accused.

Jackson, 475 U.S. at 635, 106 S. Ct. at 1411. This holding is contrary to both

Montejo and Hughen. See Montejo, 129 S. Ct. at 2091; Hughen, 297 S.W .3d at

335.

       The majority applies the Miranda-Edwards regime to this preliminary hearing

whereby Pecina affirmatively stated that he wanted a court-appointed attorney. The


                                          3
majority builds its premise on the notion that the “Court in Montejo assures us that

the Miranda-Edwards-Minnick regime is ‘not in doubt.’” Majority op. at 32–33 (citing

Montejo, 129 S. Ct. at 2090). I agree that the Miranda-Edwards regime is not in

doubt. But there is a distinction between whether that regime is in doubt and

whether it applies to a certain set of facts. As the Montejo court stated, although the

Miranda-Edwards regime is not in doubt, those protections are “narrower than

Jackson.” Montejo, 129 S. Ct. at 2090.

      The majority treats the Montejo decision as a simple exercise in eliminating

redundant case law and as if Jackson and the Miranda-Edwards regime provided the

same exact protections. W hile it is true that the Montejo court reasoned that an

individual’s rights were adequately protected by the Miranda-Edwards regime, the

Supreme Court had far more negative things to say about Jackson than that it was

simply superfluous or redundant to the Miranda-Edwards regime. The Montejo court

was concerned that Jackson was thwarting “society’s compelling interest in finding,

convicting, and punishing those who violate the law.” Id. at 2089 (quoting Moran v.

Burbine, 475 U.S. 412, 425–426, 106 S. Ct. 1135, 1144 (1986)). The Montejo court

reasoned that at best, Jackson was simply adding a protection already existing by

way of the Miranda-Edwards regime, but at its worst, Jackson was operating to

eliminate “confession[s] given by the free choice of suspects who have received

proper advice of their Miranda rights but waived them nonetheless.” Montejo, 129
S. Ct. at 2089. The iniquity of this paradigm is that without voluntary confessions,


                                          4
“crimes go unsolved and criminals unpunished [and] these are not negligible costs.”

Id. at 2090 (citing Cobb, 532 U.S. at 175, 121 S. Ct. at 1335 (Kennedy, J.,

concurring)). Not only did Jackson result in the exclusion of voluntary confessions,

thereby “letting guilty and possibly dangerous criminals go free,” but it also “deter[ed]

law enforcement officers from even trying to obtain voluntary confessions.” Montejo,
129 S. Ct. at 2086. Voluntary confessions, as the Montejo court pointed out, are “not

an evil, but an unmitigated good.” Id. at 2090 (quoting McNeil v. Wisconsin, 501
U.S. 171, 177, 111 S. Ct. 2204, 2212 (1991).

      There is no better example than Pecina’s case to show why the Montejo court

overruled Jackson. Pecina is a “guilty and possibly dangerous criminal” who fatally

stabbed his very own wife over fifty times. He acknowledged to the magistrate at his

arraignment that he was willing to talk to the police and he later admitted to the

police, voluntarily, that he had argued with his wife about her wanting to leave him;

that he had become angry; that he had cut her; and that no one else was present but

the two of them when he had done so. W ithout this voluntary confession, this

heinous crime could have possibly gone unsolved and Pecina could have gone

unpunished. That is not a negligible cost, considering that Pecina never indicated

that he did not wish to speak to police when they approached him for interrogation.



      Yet again, the majority takes issue with my position in this regard. The

majority casts my position as a simple equation: Pecina is guilty; thus, he should be


                                           5
punished. Majority op. at 38. That of course is not my position and the majority fails

to address my point in its entirety. It is not simply that Pecina is guilty; rather, he is

a guilty criminal who voluntarily confessed to his crime. As the Montejo court stated,

eliminating voluntary confessions obtained without coercion and deterring law

enforcement from even trying to obtain them “are not negligible costs.” Montejo, 129
S. Ct. at 2090.

      W hat the majority ultimately has done is apply the Miranda-Edwards regime

to this case based on what Pecina said at his arraignment. To be sure, the Montejo

court was not concerned with what “statements [were] made at [a] preliminary

hearing.” Id. at 2091. That is because, as the Montejo court stated, they “have in

fact never held that a person can invoke his Miranda rights anticipatorily, in a context

other than ‘custodial interrogation’ . . . .” Id. (quoting McNeil, 501 U.S. at 182, n.3,
111 S. Ct. at 2212, n.3).

      I would hold that when Pecina acknowledged that he wanted court-appointed

counsel as the magistrate arraigned him at the hospital he had not invoked his Fifth

Amendment rights under Miranda-Edwards, the police were entitled to approach him

for interrogation, and he made a voluntary statement that was properly admitted by

the trial court. Therefore, I dissent.



                                                DIXON W . HOLMAN
                                                JUSTICE



                                            6
PUBLISH

DELIVERED: July 15, 2010




                           7